09-3300-ag
         Chicas v. Holder
                                                                                         BIA
                                                                                    Nelson, IJ
                                                                                 A029 066 683

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 17 th day of June, two thousand ten.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                JOSÉ A. CABRANES,
 9                DEBRA ANN LIVINGSTON,
10                        Circuit Judges.
11       _________________________________________
12
13       JUAN CARLOS CHICAS,
14                Petitioner,
15
16                          v.                                   09-3300-ag
17                                                               NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _________________________________________
22
23       FOR PETITIONER:                Bruno Joseph Bembi, Hempstead,
24                                      New York.
25
26       FOR RESPONDENT:                Tony West, Assistant Attorney
27                                      General; Leslie McKay, Assistant
28                                      Director; Kristofer R. McDonald,
1                           Trial Attorney, Office of
2                           Immigration Litigation, United
3                           States Department of Justice,
4                           Washington, D.C.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED, that the petition for review

9    is DISMISSED in part and DENIED in part.

10       Juan Carlos Chicas, a native and citizen of El

11   Salvador, seeks review of a July 10, 2009, order of the BIA,

12   affirming the October 18, 2007, decision of Immigration

13   Judge (“IJ”) Barbara A. Nelson, which denied his application

14   for cancellation of removal, special rule cancellation under

15   the Nicaraguan Adjustment and Central American Relief Act

16   (“NACARA”), asylum, and withholding of removal.    In re Juan

17   Carlos Chicas, No. A029 066 683 (B.I.A. July 10, 2009),

18   aff’g No. A029 066 683 (Immig. Ct. N.Y. City Oct. 18, 2007).

19   We assume the parties’ familiarity with the underlying facts

20   and procedural history in this case.

21       Under the circumstances of this case, we review the

22   decision of the IJ as supplemented by the BIA.    See Yan Chen

23   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

24   applicable standards of review are well-established.    See

25   Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008);

                                  2
1    Manzur v. U.S. Dep’t of Homeland Sec., 494 F.3d 281, 289 (2d

2    Cir. 2007).

3    I.   NACARA and Cancellation of Removal

4         As the Government argues, to the extent that Chicas’s

5    claims with respect to cancellation of removal and special

6    rule cancellation of removal under NACARA do not raise

7    constitutional claims or questions of law, but instead

8    request that we re-weigh the evidence, we lack jurisdiction

9    to review his arguments.    See NACARA § 203(a)(1), Pub. L.

10   105-100, 111 Stat. 2160, 2197-98 (stating that NACARA is

11   also subject to the jurisdiction-stripping provisions of 8

12   U.S.C. 1252(a)(2)(B)); Barco-Sandoval v. Gonzales, 516 F.3d

13   35, 38-39 (2d Cir. 2008).    Moreover, Chicas’s

14   unsubstantiated assertions that the agency ignored evidence

15   do not raise a reviewable claim because the record indicates

16   that the IJ considered the evidence, but found that a

17   favorable exercise of discretion was not warranted due to

18   the petitioner’s convictions for drinking and driving.

19   Accordingly, we dismiss the petition for review to this

20   extent.   See Barco-Sandoval, 516 F.3d at 39-40.

21        Chicas also argues that the IJ “pretermitted” testimony

22   regarding the hardship his family would suffer upon his



                                    3
1    removal.    Because this claim arguably raises Chicas’s

2    constitutional right of due process, we maintain

3    jurisdiction to review it pursuant to 8 U.S.C.

4    § 1252(a)(2)(D).     See Ilyas Khan v. Gonzales, 495 F.3d 31,

5    35 (2d Cir. 2007); Xiao Ji Chen v. U.S. Dep’t of Justice,

6    471 F.3d 315, 324 (2d Cir. 2006).     Nonetheless, we find this

7    claim to be without merit because Chicas’s counsel did not

8    object to the IJ’s direction to address Chicas’s arrests,

9    and counsel was allowed to, and did, present the testimony

10   of Chicas’s wife and son concerning the hardship on his

11   family.    See Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d

12   99, 104-05 (2d Cir. 2006).

13         As the Government correctly points out, Chicas raises a

14   host of arguments in his brief that he failed to exhaust

15   before the agency.     We decline to entertain these arguments

16   in the first instance.     See Lin Zhong v. U.S. Dep’t of

17   Justice, 480 F.3d 104, 122 (2d Cir. 2007).

18   II.   Asylum and Withholding of Removal

19         Chicas argues that agency erred in denying his

20   application for asylum because he demonstrated that he

21   suffered past persecution on account of his membership in

22   the social group of orphans and his imputed political



                                     4
1    opinion.   Although Chicas claimed that he was traumatized by

2    the consequences of the civil war in El Salvador, general

3    violence that is not on account of a protected ground is

4    insufficient to establish eligibility for asylum.     See

5    8 U.S.C. § 1101(a)(42); Melgar de Torres v. Reno, 191 F.3d

6    307, 314 n.3 (2d Cir. 1999).     The agency reasonably found in

7    this case that Chicas failed to show that his experiences in

8    El Salvador constituted past persecution on account of a

9    protected ground.   See Melgar de Torres, 191 F.3d at 314

10   n.3.; cf. Jorge-Tzoc v. Gonzales, 435 F.3d 146, 149-150 (2d

11   Cir. 2006) (IJ erred in failing to consider evidence that

12   violence in El Salvador was aimed at petitioner’s particular

13   social group of Mayans).

14       Because the agency reasonably determined that Chicas

15   did not establish past persecution, he was not entitled to a

16   presumption of future persecution.     See 8 C.F.R.

17   §§ 208.13(b)(1), 1208.16(b)(1).     Insofar as Chicas does not

18   argue that he established a well-founded fear of

19   persecution, we find no basis to disturb the agency’s

20   finding that he did not do so.     Finally, because the agency

21   reasonably found that Chicas did not establish his claim of

22   past persecution, it did not err in declining to address the

23   possibility of “humanitarian asylum” pursuant to 8 C.F.R.
                                    5
1    § 1208.13(b)(1)(iii)(B).   See Kone v. Holder, 596 F.3d 141,

2    152 (2d Cir. 2010) (recognizing that the regulations provide

3    for humanitarian asylum for an alien who, inter alia, has

4    suffered past persecution).    Accordingly, the agency did not

5    err in denying his applications for asylum and withholding

6    of removal.   See Paul v. Gonzales, 444 F.3d 148, 156 (2d

7    Cir. 2006).

8        For the foregoing reasons, the petition for review is

9    DISMISSED in part and DENIED in part.    As we have completed

10   our review, any stay of removal that the Court previously

11   granted in this petition is VACATED, and any pending motion

12   for a stay of removal in this petition is DISMISSED as moot.

13   Any pending request for oral argument in this petition is

14   DENIED in accordance with Federal Rule of Appellate

15   Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18
19
20
21




                                    6